DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive because the argued limitation is disclosed by Helenic.
The Applicant argues, “Applicant respectfully submits that the Widmer-Lo-Helenic combination does not disclose "n electrical communication channels" and "m optical communication media interfaces," wherein "n is equal to m," as recited in independent Claim 29. The Office Action acknowledges that Widmer and Lo do not disclose the "n is equal to m" claim feature and instead relies on Helenic for support. See Office Action at 5. The cited portions of Helenic disclose media dependent interfaces (MDIs) 154 a-154 n that each may be implemented as an electrical-to-optical interface. See Helenic at Fig. 7 and paragraphs 28-29. The cited portions of Helenic further disclose that "the circuits 154 a-154 n may be implemented as optical modules incorporating a complete transmit and receive physical layer functionality from a 10 Gb/s optical interface to an XAUI (e.g., four channels X 3.125 Gb/s electrical interface). Emphasis added. Thus, at least because the cited portions of Helenic fail to disclose the same number of optical interfaces and electrical channels, the cited portions of Helenic do not disclose wherein "n is equal to m," as claimed.”
The Examiner respectfully disagrees with the above argument because Helenic discloses n quad 3.125 GB/s SERDES circuits, 106a”-102n”, and n optical circuits or modules, 154a-154n. The XAUI is simply an electrical interface of a SERDES, and the four channels X 3.125 Gb/s indicates an internal quad rate of the 10 GE XAUI. It is not showing that the four channels are 
Therefore, the above argument is not persuasive, and the claimed invention is not patentable in view of the cited prior arts including Helenic.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, respectively, of U.S. Patent No. 10,757,152. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claim limitations of the claims except that now the n and the m are equal, which is obvious to one of ordinary skill in the art at the time the invention was made to incorporate into the claims of the instant application in order to reduce collision and/or interference and dropping of data packets.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29-30, 33-37, 40-44 and 47-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Widmer (US 2004/0123222 A1) in view of Lo (US 7,729,389 B1), and further in view of Helenic et al. (US 2004/0068593 A1).
Regarding claim 29, 36 and 43, Widmer discloses an apparatus (e.g. fig. 8), method and system comprising: n electrical communication channels (e.g. paragraph [0088], illustrating n electrical lanes); m optical communication media interfaces (such as paragraph [0088], illustrating m optical communication lanes); and a plurality of muxes (paragraph [0013]; [0044]; [0056]; [0087], illustrating plurality of multiplexers) configured to: receive an information stream (e.g. figs. 1 and 8; paragraph [0035]; [0083]; and etc., explaining the reception of data stream), the information stream carried over the n electrical communication channels and the m optical communication media interfaces (figs. 1 and 8; paragraph [0037]-[0040]; [0042]; [0044]; [0053]; [0057]; [0074]; [0082]-[0084]; [0088]-[0092]; and so on, describing the transmission of the data stream through the m optical and n electrical lanes). 

Lo teaches transform the information stream from v virtual lanes, each virtual lane comprising a plurality of data blocks from the information stream and an alignment, wherein: v is a positive integer multiple of the least common multiple of m and n, and v is greater than n (e.g. fig. 8; col. 7, lines 42-64; col. 3, lines 30-60; col. 4, lines 11-65; and so on).
Lo doesn’t teach n is equal to m.
Helenic teaches n is equal to m (e.g. fig. 7; paragraph [0028]-[0029]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use transform the information stream from v virtual lanes, each virtual lane comprising a plurality of data blocks from the information stream and an alignment, wherein: v is a positive integer multiple of the least common multiple of m and n; v is greater than n; and n is equal to m as taught by Lo and Helenic into Widmer in order to increase rate and reduce error, and to improve resource utilization and reduce cost.
Regarding claim 30, 37 and 44, Widmer discloses v is less than or equal to twenty (paragraph [0074]; [0053]; [0099]; [0093]).
Widmer doesn’t explicitly disclose each virtual lane comprises an alignment pattern; and the alignment patterns are fixed. 
Lo teaches each virtual lane comprises an alignment pattern; and the alignment patterns are fixed (e.g. fig. 8; col. 7, lines 42-64; col. 3, lines 30-60; col. 4, lines 11-65; and so on).

Regarding claim 33, 40 and 47, as applied above, Widmer discloses each of the electrical communication channels. However, Widmer doesn’t discloses the electrical channels comprises a SerDes interface operating at least 5 Gigabits per second. 
Helenic teaches the electrical channels comprises a SerDes interface operating at at least 5 Gigabits per second (fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the electrical channels comprises a SerDes interface operating at at least 5 Gigabits per second as taught by Helenic into Widmer in order to improve resource utilization and reduce cost.
Regarding claim 34, 41 and 48, Widmer discloses each of the m optical communication media interfaces is configured to receive a different stream of information over a single optical fiber (figs. 1 and 8). 
Regarding claim 35 and 42, Widmer further discloses comprising one or more decoding modules for decoding the information stream into the plurality of data blocks (e.g. paragraph [0034]; [0039]-[0041]; and so on). However, Widmer doesn’t explicitly disclose the decoding is using 64B/66B encoding. 
Helenic teaches the decoding is using 64B/66B encoding.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the decoding is using 64B/66B encoding as taught by Helenic teaches into Widmer in order to improve resource utilization and reduce cost.
Claims 31-32, 38-39 and 45-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Widmer in view of Lo and Helenic, and further in view of Pontius (US 2008/0279224 A1).
Regarding claim 31, 38 and 45, as applied above, the modified communication of Widmer discloses v is greater than twenty, and each virtual lane comprises an alignment pattern.
The modified communication of Widmer doesn’t explicitly disclose the alignment patterns are different. 
Pontius teaches the alignment patterns are different (figs. 2-3; paragraph [0022]-[0027]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use each virtual lane comprises an alignment pattern as taught by Pontius into the modified communication of Widmer in order to improve resource utilization and to reduce higher cost.
Regarding claim 32, 39 and 46, the modified communication of Widmer discloses configured to: identify, the alignment block associated with the virtual lane, recreate an original data stream using, at least in part, the alignment block, and wherein transforming the information stream from v virtual lanes comprises recreating the original data stream using, at least in part, the alignment block (Lo, e.g. figs. 8-9, 12-14 and etc.). 
The modified communication of Widmer doesn’t explicitly disclose identifying of the alignment block is in a buffer.
Pontius teaches identifying of the alignment block is in a buffer (figs. 2-3; paragraph [0022]-[0027]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use identifying of the alignment block is in a buffer as taught by Pontius .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KIBROM T HAILU/Primary Examiner, Art Unit 2461